DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 10, 12-13, 18, 20, and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson (U.S. Patent No. 5,785,274) in view of Gerstein (U.S. Patent No. 3,795,355), Esquivel (U.S. Patent No. 5,972,456), Mlinar (U.S. Patent No. 6,838,040), Pryor (U.S. Patent No. 4,197,964), Klerelid et al (U.S. Patent Application Publication No. 2011/0180223), hereinafter “Klerelid”, and Faulks et al (U.S. Patent No. 6,745,975), hereinafter “Faulks” and.
With respect to Claim 1, Johnson, Figures 9-10, teaches a dispenser comprising: 
a housing 48 adapted to house a center-feed roll of a paper strip 12 (see Abstract, line 1, which describes “an apparatus for containing and dispensing toilet paper” and Figure 1 which teaches the material being fed from the center) that has perforations transverse to the paper strip defining paper sheets whose width is transverse and whose length is longitudinal, 
a nozzle 54 comprising a wall forming an interior hollow portion through which the paper strip is unwound, wherein the wall of the nozzle extends externally from a housing end, located where the nozzle 54 and housing 48 join, to an external end forming a circular dispensing orifice external to the housing 48; the roll of toilet paper strip is installed in the dispenser (see Figure 1).

It would have been obvious to one of ordinary skill in the art to provide Johnson with the ability to dispense the sheet one-by-one, as taught by Gerstein, because such would minimize the waste of paper and the dispensing of unneeded sheets.
Johnson in view of Gerstein teach all the elements of the dispenser except for the dimensions of the sheet.  
However, Esquivel teaches a paper sheet which has a ratio of the width to the length of between 0.45 and 1 to provide sheet-by-sheet delivery to a user.
It would have been obvious to one of ordinary skill in the art to provide a sheet with this ratio, as taught by Esquivel, for the purpose of providing a user with enough material to clean themselves without wasting many sheets.
Johnson in view of Gerstein and Esquivel are advanced above.  Johnson in view of Gerstein and Esquivel teach all the elements of the dispenser except for the ratio of precuts of the perforations.  
However, Mlinar, Figures 4-11, and Column 10, lines 9-40, teaches the ratio of precuts of the perforations between 12% and 30%. 
It would have been obvious to one of ordinary skill in the art to provide Johnson in view of Gerstein and Esquivel with the ability to have a ratio of precuts of perforations to be 12% to 30%, as taught by Mlinar, for the purpose of choosing the desired strength or weakness of the perforations.

It would have been obvious to one of ordinary skill in the art to provide Johnson in view of Gerstein, Esquivel, and Mlinar with a dispensing orifice between 6mm and 8mm, as taught by Pryor, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
Johnson in view of Gerstein, Esquivel, Mlinar and Pryor are advanced above.
Johnson in view of Gerstein, Esquivel, Mlinar, and Pryor teach all the elements of the dispenser except for wherein each ply of the paper sheets of the roll of toilet paper strip has two plies and wherein each ply has grammage between 15 g/m2 and 20 g/m2.  
However, Klerelid, paragragh [0021], teaches each sheet of sanitary tissue paper being multi-ply (see lines 4-5) having a grammage of 15-25 g/m2 (see lines 2-3). 
It would have been an obvious to one of ordinary skill in the art to provide Johnson in view of Gerstein, Esquivel, Mlinar, and Pryor with each sheet of tissue paper to have a grammage with the dimensions specified in Claims 15-16, as taught by Klerelid, for the purpose of controlling a desired paper’s weight and thickness for each of the sheet of paper thereby making it suitable for use as a toilet paper sheet.  
Johnson in view of Gerstein, Esquivel, Mlinar, Pryor, and Klerelid teach all the elements of the dispenser except for wherein a combination of the interior surface of the nozzle and the dispensing orifice is configured to create friction on the toilet paper strip such that a ratio of force of extraction of the toilet paper strip outside the nozzle to force of tear perforation 
However, Faulks, Abstract, teaches that when dispensing, a ratio of the perforation detach strength characteristic to the dispensing force characteristic is greater than 1.1.
It would have been obvious to one of ordinary skill in the art to configure the nozzle to create a friction on a toilet paper with a dispensing force greater than 1.1, as taught by Faulks, for the purpose of obtaining a clean break at the perforation thereby allowing one sheet to be torn off.
With respect to Claim 2, Esquivel further teaches the ratio of the width to the length is between 0.5 and 0.65.
With respect to Claim 10, Esquivel further teaches the roll of a paper strip is a roll of a tissue paper strip.
With respect to Claim 12, Esquivel further teaches the width of the paper sheets is between 125 mm and 180 mm.
With respect to Claim 13, Johnson further teaches wherein an axis of the nozzle dispensing orifice is disposed perpendicular to an axis of the roll of the toilet paper strip.
With respect to Claim 18, Johnson in view of Gerstein, Esquivel, Mlinar, Pryor, Klerelid, and Faulks are advanced above.
Johnson, Figures 9-10, teaches all the elements of the dispenser except for wherein the hollow portion has a truncated shape in which the hollow portion has a larger diameter at the housing end of the nozzle than a diameter at the dispensing orifice located at the external end.

It would have been obvious to one of ordinary skill in the art to reverse the size of the aperture of Johnson to have a larger diameter at the housing end of the nozzle than a diameter at the dispensing orifice, as taught by Johnson Figure 7, for the purpose of minimizing accidental tearing or separation of the paper roll before it reaches the dispensing orifice.
With respect to Claim 20, Johnson further teaches wherein a length of the interior surface of the nozzle from the housing end to the external end is larger than the diameter of the dispensing orifice.
With respect to Claim 22, Johnson further teaches wherein the nozzle comprises a hollow truncated shape and, a length of the nozzle from the housing end to the external end is larger than the diameter of the circular dispensing orifice.
With respect to Claim 23, Johnson further teaches wherein an entire circumference of the circular dispensing orifice is at an outermost surface of the toilet paper dispenser.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson in view of Gerstein, Esquivel, Mlinar, Pryor, Klerelid, and Faulks as applied to Claims 1-2, 10, 12-13, 18, 20, and 22-23 and further in view of Neveu et al (U.S. Patent No. 6,109,473). 
With respect to Claim 5, Johnson in view of Gerstein, Esquivel, Mlinar, and Pryor do not mention wherein force of extraction of the toilet paper strip outside the nozzle is present in a ratio to force of tear perforation teeth holding together two adjacent sheets of the toilet paper strip, wherein the ratio is greater than 1; and wherein the ratio of force of extraction of the paper 
However, Neveu et al teach the desirability of controlling how the paper perforation/rupture characteristics as well as the relation of the rupture of the paper in relation to the nozzle.  
As such, it would have been obvious to one of ordinary skill in the art to provide Johnson in view of Gerstein, Esquivel, Mlinar, and Pryor with the ability to have the ratios mentioned above, as taught by Neveu et al, for the purpose of extending the life of the dispenser cone.
Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. 
With respect to applicant’s remarks on pages 5-6, it is the applicant’s position that Gerstein is provided with a slit/flap arrangement and that either separately or in combination, teaches that the requisite friction is created by a circular dispensing orifice.  In the instant case, the Johnson reference clearly teaches a circular orifice.  Any contact between the paper and the orifice will have friction.  Further, the examiner never proposed that the slit and flap system be incorporated into the orifice of the Johnson reference.  The examiner only used the Gerstein reference to teach that it is known for material to be dispensed one by one.  One of ordinary skill in the art would have the necessary knowledge to achieve a dispensing of one by one through the orifice in the Johnson reference.  Such knowledge would include the size of the orifice and the type of paper being dispensed through the orifice.

In the instant case, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.  The fact that the applicant have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise have been obvious.
Further, it is the applicant’s position that the applied art does not teach a dispenser as claimed, wherein when loaded with a roll of toilet paper as described in Claim 1, the claimed force ratio is greater than 1, and, when dispensed, the toilet paper is released one sheet at a time.
In the instant case, the Johnson reference does teach a roll of paper.  Further, the Faulks reference was used to teach that it is known that the ratio of force of extraction is greater than one. Along the same line, it is the examiner’s position that the ratio would always have to be greater than one. Note that anything less than one would not achieve the result of separating the sheets.
With respect to applicant’s remarks on page 8-9 regarding Claim 12, it is the applicant’s position that Pryor teaches an orifice with a ¼ inch diameter, 2.5 inch by 5 inch sheets, and a 2.5 inch by 6 inch starter sheet.  In the instant case, the examiner used the Pryor reference to teach the size of the dispensing orifice and not the sheet that the Pryor reference uses.  The Esquivel reference was used to teach the dimensions of the sheet.
With respect to applicant’s remarks on page 10 regarding Claim 23, it is the examiner’s position that Johnson teaches the limitations set forth.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654